


Exhibit 10.32






IDACORP, Inc. and/or Idaho Power Company Executive Officers
with Amended and Restated Change in Control Agreements Chart
(as of January 1, 2012)


Name
Title
Date of Agreement
J. LaMont Keen
President and Chief Executive Officer of IDACORP, Inc. and Chief Executive
Officer of Idaho Power Company
12/29/2008
Darrel T. Anderson
Executive Vice President - Administrative Services and Chief Financial Officer
of IDACORP, Inc. and President and Chief Financial Officer of Idaho Power
Company
12/23/2008
Daniel B. Minor
Executive Vice President of IDACORP, Inc. and Executive Vice President and Chief
Operating Officer of Idaho Power Company
12/30/2008
Rex Blackburn
Sr. Vice President and General Counsel of IDACORP, Inc. and Idaho Power Company
4/1/2009
Lisa A. Grow
Sr. Vice President of Power Supply of Idaho Power Company
12/12/2008
Steve R. Keen
Vice President - Finance and Treasurer of IDACORP, Inc. and Sr. Vice President -
Finance and Treasurer of Idaho Power Company
12/30/2008
Dennis C. Gribble
Vice President and Chief Information Officer of Idaho Power Company
12/11/2008
Lori D. Smith
Vice President and Chief Risk Officer of IDACORP, Inc. and Idaho Power Company
12/31/2008
Luci K. McDonald
Vice President of Human Resources and Corporate Services of Idaho Power Company
12/20/2008
Naomi Crafton-Shankel
Vice President of Supply Chain of Idaho Power Company
12/9/2008
Jeffrey L. Malmen
Vice President of Public Affairs of IDACORP, Inc. and Idaho Power Company
12/10/2008
Warren Kline
Vice President of Customer Operations of Idaho Power Company
12/15/2008
Patrick A. Harrington
Corporate Secretary of IDACORP, Inc. and Idaho Power Company
12/9/2008
N. Vern Porter*
Vice President of Delivery Engineering and Operations of Idaho Power Company
3/18/2010
Kenneth W. Petersen*
Corporate Controller and Chief Accounting Officer of IDACORP, Inc. and Idaho
Power Company
5/20/2010
Gregory W. Said*
Vice President of Regulatory Affairs of Idaho Power Company
1/20/2011

*Change in control agreement does not include 13th month trigger or tax gross-up
provisions.




